Case 6:21-cv-00975-PGB-DCI Document 132 Filed 08/20/21 Page 1 of 5 PageID 4742




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


                         CASE NO.: 6:21-cv-00975-PGB-DCI


   LUCAS WALL,

            Plaintiff,

   v.

   CENTERS FOR DISEASE CONTROL
   & PREVENTION, DEPARTMENT OF
   HEALTH & HUMAN SERVICES,
   TRANSPORTATION SECURITY
   ADMINISTRATION, DEPARTMENT OF
   HOMELAND SECURITY, DEPARTMENT
   OF TRANSPORTATION, JOSEPH BIDEN,
   in his official capacity as President of the
   United States of America, GREATER
   ORLANDO AVIATION AUTHORITY, and
   CENTRAL FLORIDA REGIONAL
   TRANSPORTATION AUTHORITY,

         Defendants.
   _______________________________________/

    DEFENDANT CENTRAL FLORIDA REGIONAL TRANSPORTATION
        AUTHORITY'S MOTION FOR LEAVE TO ADOPT LEGAL
               ARGUMENTS ASSERTED IN D.E. 129

            Defendant, Central Florida Regional Transportation Authority, d/b/a

   LYNX ("LYNX"), by and through its undersigned counsel, requests the Court

   grant LYNX leave to adopt the legal arguments asserted in the Reply to




   58802442;2
Case 6:21-cv-00975-PGB-DCI Document 132 Filed 08/20/21 Page 2 of 5 PageID 4743




   Plaintiff's Opposition to Defendant Greater Orlando Aviation Authority's

   Motion to Dismiss Count 17 of the Complaint, filed by Defendant Greater

   Orlando Aviation Authority ("GOAA") on August 18, 2021. [D.E. 129.] In

   support, LYNX states as follows:

            1.   In Counts 17 and 18 of the Complaint, Plaintiff asserted claims for

   violation of Executive Order 21-102 against Defendants GOAA and LYNX,

   respectively (the "Local Defendants"). [D.E. 1.]

            2.   The Local Defendants each filed a motion to dismiss Plaintiff's

   claims, raising similar legal arguments. [D.E 49, 82].

            3.   On July 26, 2021, Plaintiff filed his responses in opposition to each

   of the Local Defendant's motions to dismiss, wherein he asserted similar legal

   arguments. [D.E. 100, 101.]

            4.   On August 18, 2021, with leave of Court, GOAA filed its Reply to

   Plaintiff's Opposition to Defendant Greater Orlando Aviation Authority's

   Motion to Dismiss Count 17 of the Complaint. [D.E. 129.]

            5.   Because the causes of actions asserted against the Local

   Defendants are virtually identical and the briefing on the Local Defendants'

   motions to dismiss raises overlapping legal issues, the legal arguments raised in

   GOAA's Reply [D.E. 129] are also pertinent to the Court's consideration of the




                                            2
   58802442;2
Case 6:21-cv-00975-PGB-DCI Document 132 Filed 08/20/21 Page 3 of 5 PageID 4744




   issues raised in LYNX's Motion to Dismiss Count 18 of the Complaint [D.E

   82] and Plaintiff's Response in Opposition [D.E. 101.]

             6.   Specifically, Section I of GOAA's Reply raises argument regarding

   the inapplicability of the doctrine of quo warranto to Plaintiff's claims under

   Executive Order 21-102. [D.E. 129 at p. 2-3.] Such argument is directly relevant

   to the argument raised by Plaintiff in Section A of his Response in Opposition

   to LYNX's Motion to Dismiss. [D.E. 101 at p. 1-5.]

             7.   Likewise, Section II of GOAA's Reply raises argument regarding

   the irrelevance of the constitutional right of privacy to Plaintiff's claims under

   Executive Order 21-102. [D.E. 129 at p. 3-5.] Plaintiff's Response in Opposition

   to LYNX's Motion to Dismiss is replete with argument attempting to invoke

   the right to privacy in connection with Count 18. [D.E. 101 at p. 2-6, 8, 12-13.]

   Accordingly, Section II of GOAA's Reply contains legal argument that is

   relevant to Plaintiff's misguided efforts to resuscitate his claims under Executive

   Order 21-102 by conflating them with an invasion of his constitutional privacy

   rights.

             8.   Accordingly, LYNX respectfully requests that the Court allow

   LYNX to adopt the legal arguments asserted in GOAA's Reply. [D.E. 129].




                                           3
   58802442;2
Case 6:21-cv-00975-PGB-DCI Document 132 Filed 08/20/21 Page 4 of 5 PageID 4745




            9.    This Motion does not contemplate any additional briefing by

   LYNX in connection with its Motion to Dismiss.

            WHEREFORE, LYNX respectfully requests that the Court allow

   LYNX to adopt the legal arguments asserted in GOAA's Reply [D.E. 129] for

   purposes of the Court's consideration of LYNX's Dispositive Motion to Dismiss

   Count 18 of Plaintiff's Complaint [D.E. 82.]

                 CERTIFICATE OF CONFERENCE PURSUANT TO
                            LOCAL RULE 3.01(G)

            I hereby certify that on August 19, 2021, counsel for Defendant, Central

   Florida Regional Transportation Authority, David Wood and Monica

   Kovecses, conferred with all parties or their counsel regarding the relief

   requested herein. The other named Defendants do not oppose the Relief

   requested. With respect to Section I of GOAA's Reply, Plaintiff does not oppose

   the relief requested. Plaintiff opposes the relief requested as to Section II of

   GOAA's Reply.

   Dated: August 20, 2021.

                                        Respectfully submitted,

                                        /s/ David S. Wood
                                        David S. Wood, Esq., Trial Counsel
                                        Florida Bar No.: 289515
                                        Email: david.wood@akerman.com
                                        Monica M. Kovecses, Esq.
                                        Florida Bar No.: 105382
                                        Email: monica.kovecses@akerman.com


                                            4
   58802442;2
Case 6:21-cv-00975-PGB-DCI Document 132 Filed 08/20/21 Page 5 of 5 PageID 4746




                                       AKERMAN LLP
                                       Post Office Box 231
                                       Orlando, Florida 32802-0231
                                       Phone: (407) 423-4000
                                       Fax:    (407) 843-6610

                                       Attorneys for Defendant
                                       CENTRAL          FLORIDA REGIONAL
                                       TRANSPORTATION AUTHORITY

                           CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on August 20, 2021, a true and correct copy

   of the foregoing was filed with the Court using the CM/ECF system, which will

   send an electronic notice to all counsel of record.


                                                  /s/ David S. Wood
                                                  David S. Wood, Esq.




                                           5
   58802442;2
